Case 7:17-cr-00400-VB Document 52 Filed 07/13/20 Page 1 of 3
Case 7:17-cr-00400-VB Document 51-2 Filed 07/09/20. Paget Of 3. eon

  

 

 

 

 

| |
io US FLED
UNITED STATES DISTRICT COURT lpoc a wef
SOUTHERNDISTRICTORNEW YORK [nests 943/20 |
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE
-V.- : 17 Cr. 400 (VB)
DERICK GALETTE, :
Defendant. :
eee eceeeecececcccececceeeeeeeeeeee: x

WHEREAS, on or about October 27, 2017, the Court entered a Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order of
Forfeiture”) (Dkt. No. 31), which ordered the forfeiture to the United States of all right, title and
interest of DERICK GALETTE (the “Defendant”) in the following property seized by the
Government on or about November 4, 2016 in connection with the Defendant’s arrest in this case:

i. $4,000.00 in United States currency; and
ii. thirteen money orders totaling $5,174.00;

(the “Specific Property”);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in
accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The
Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified;

 
Case 7:17-cr-00400-VB Document 52 Filed 07/13/20 Page 2 of 3
Case 7:17-cr-00400-VB Document 51-2 Filed 07/09/20 Page 2 of 3

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property was posted on an official government internet site (www. forfeiture.gov)
beginning on December 13, 2017 for thirty (30) consecutive days, through January 11, 2018,
pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims
and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court
on June 27, 2020 (Dkt. No. 50);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant, is the only person and/or entity known by the
Government to have a potential interest in the Specific Property; and

WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the
United States shall have clear title to any forfeited property if no petitions for a hearing to contest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(n)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:
l. All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.
Case 7:17-cr-00400-VB Document 52 Filed 07/13/20 Page 3 of 3
Case 7:17-cr-00400-VB Document 51-2 Filed 07/09/20 Page 3 of3

2. Pursuant to Title 21, United States Code, Section 853(n)(7), the United
States of America shall and is hereby deemed to have clear title to the Specific Property.

3. The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law, in accordance with Title 21,
United States Code, Section 853(h).

4, The Clerk of the Court shall forward four certified copies of this Final Order
of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering
and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District
of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: White Plains, New York

July (O_, 2020

SO ORDERED:

V uuu

HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 
